                        In the United States District Court
                      For the Middle District of Pennsylvania
                               Williamsport Division

LAMARR PIRKLE, THEODORE
DANNERTH, LAUREN DANKS, Case No.: 4:20-cv-02088-MWB
and CASEY FLYNN,
                            Plaintiffs,
      v.
GOVERNOR THOMAS W.
WOLF, in his official capacity,
KATHRYN BOOCKVAR,
Secretary of the
Commonwealth of
Pennsylvania, in her official
capacity,
                         Defendants


MOTION TO CONSOLIDATE AND TO EXPEDITE THE CASE AND DISCOVERY

       Plaintiffs, Lamarr Pirkle, Thoedore Dannerth, Lauren Danks, and Casey

Flynn (collectively “Voters”) file this is a motion to consolidate this matter under

Fed.R.Civ.P 42(a) with the companion matter Donald J. Trump for President, Inc.,

et. al. v. Boockvar, et. al., No. 4:20-cv-02078-MWB and to expedite a decision in this

case and discovery.

       In a good faith effort to expedite this case, Voters have emailed all pleadings

to Defendants and their counsel when known, in addition to complying with the

applicable requirements regarding service and summons under the Federal Rules of

Civil Procedure. All parties were notified of the case immediately after filing.



                                           1
Motion to Consolidate and Expedite
       I.     The Court should consolidate this case with Donald J. Trump for

              President, Inc.

       Under Fed.R.Civ.P. 42(a), the Court may consolidate matters “[i]f actions

before the court involve common questions of law or fact.” This Court has broad

discretion in deciding whether to consolidate cases. Russell v. United States, 2012

WL 2792239, at *2 (M.D. Pa. July 9, 2012) Consolidation is appropriate to promote

judicial economy. Gray v. Ratanchandani, 3:16-CV-00701, 2016 WL 6433040, at *1

(M.D. Pa. Oct. 31, 2016)(“Consolidation of separate actions presenting a common

issue of law or fact is permitted under Rule 42(a) of the Federal Rules of Civil

Procedure as a matter of convenience and economy in judicial administration.”)

       This action and the Donald J. Trump case involve common questions of law

and fact. Both cases arise out of the 2020 Presidential Election and the

irregularities in the processing and tabulation of ballots. Both matters allege

violations of the United States Constitution. Both matters request relief regarding

the 2020 Presidential general election. And both matters share common chief

defendants, Governor Wolf and Secretary Boockvar. Moreover, judicial economy

would be served by consolidating the two matter.

       Voters’ consent to the Court’s November 10, 2020, scheduling order in the

Donald J. Trump case. ECF No. 34.

       II. The Court should expedite discovery.

       The Court should also expedite discovery because Voters will be irreparably

harmed unless discovery is expedited. In the Verified Complaint (ECF No. 1), Voters



                                          2
Motion to Consolidate and Expedite
allege that their Constitutional right to vote has been infringed by vote dilution

because of the illegal ballots that were cast and counted in the identified counties

which cast doubt on the result of the election for Presidential Electors in these

counties, and overall in the state, and renders the results of the election

unascertainable. Voters have no remedy at law if the presidential-election results

from the identified counties are included in the certified and reported totals for

election of Presidential Electors from this state. With the Presidential Electors

scheduled to be certified by December 8 and to meet and vote on December 14, 2020,

there is insufficient time for a new election in the counties involved so the

appropriate remedy is to disallow the election results in the identified counties.

Moreover, the Electoral College is governed by unique Constitutional and statutory

provisions providing special procedures for moving the Electoral College vote along

expeditiously since the presidency is at issue. As the Court recognizes from its

scheduling order in the Donald J. Trump case, this case must be resolved

expeditiously. As a result, Voters consent to this case should be resolved in

accordance with the scheduling order in the Donald J. Trump case, with the

addition of expedited discovery, as provided next.

              A. Voter Plaintiffs will be irreparable harmed by a normal discovery

schedule.

       Voters also will be irreparably harmed if discovery is not expedited and have

shown good cause in their Verified Complaint for such request. Voter’s discovery is

needed to perform the complete data analysis that will demonstrate, upon



                                          3
Motion to Consolidate and Expedite
information ang belief, that sufficient illegal ballots were included in the election

results in identified counties to change or place in doubt the November 3

presidential-election results. Discovery under the usual timetable will result in

delay of Voters ability to gather time-sensitive, and currently not publicly available,

data. In fact, under the usual timetable discovery would not be complete until after

the date to certify the election results, December 8, 2020. Expedited discovery is

thus necessary for this suit to proceed under the Voter’s proposed schedule. For

these reasons, Voters request this Court waive certain discovery rules in order to

expedite discovery.

              B. Voters need discovery to complete their date analysis.

        Voters have presented evidence in their Verified Complaint that, upon

information and belief, sufficient illegal ballots were included in the election results

in   identified   counties   to      alter   or   to    place   in   doubt   the   November    3

presidential-election results. In addition to the evidence alleged in the Verified

Complaint, Voters will provide additional evidence that sufficient illegal ballots

were included in the results to change or place in doubt the November 3

presidential-election results. This evidence will be in the form of expert reports

based on data analysis comparing state mail-in/absentee, provisional, and poll-book

records for this election, which are currently not publicly available, with state

voter-registration databases, United States Postal Service (“USPS”) records, Social

Security records, criminal-justice records, department-of-motor-vehicle records, and

other   governmental      and     commercial          sources   by   using   sophisticated   and



                                                  4
Motion to Consolidate and Expedite
groundbreaking programs to determine the extent of illegal voters and illegal votes,

including double votes, votes by ineligible voters, votes by phantom (fictitious)

voters, felon votes (where illegal), non-citizen votes, illegal ballot harvesting, and

pattern recognition to identify broader underlying subversion of the election results.

Discovery is needed to obtain this evidence which is in the exclusive possession of

defendants and third-parties. Voters have persons with such expertise and

data-analysis software already in place who have begun preliminary analysis of

available data to which final data, not currently publicly available such as the

official poll list, will be added and reports generated. However, much of the

information necessary for the expert report is not publicly available and is in the

hands of Defendants or other government agencies. Voters intend to use expedited

discovery to obtain the necessary information which is not publicly available.

       As a result, Voters request that discovery be expedited and rules preventing

expedited discovery be waived.

                                     CONCLUSION

       Accordingly, Voters request that this Court order this matter consolidated

with the Donald J. Trump, that this case be litigated in accord with the schedule in

the Donald J. Trump, that all discovery be expedited, and that the Rules that would

prevent expedited discovery be waived, as follows:

       (1)    The Court orders that this case be consolidated with Donald J. Trump

              for President, Inc., et. al. v. Boockvar, et. al., No. 4:20-cv-02078-MWB;




                                            5
Motion to Consolidate and Expedite
       (2)    The schedule in this matter shall be governed by the scheduling order

              in Donald J. Trump for President;

        (3)   The Court waives the provisions of Federal Rule of Civil Procedure

              26(a)(1) requiring initial disclosure and orders that initial disclosure

              need not be made in order to expedite discovery;

        (4)   The Court waives the requirements of Federal Rule of Civil Procedure

              26(f) that parties must confer before initiating discovery and orders

              that Voters may begin discovery immediately pursuant to Federal

              Rule of Civil Procedure 26(d)(1);

        (5)   The Court waives the requirements of Federal Rule of Civil Procedure

              45(a)(4) of notice to all parties prior to serving third party subpoenas

              and permits third party subpoenas to be served immediately without

              prior notice;

        (6)   The Court orders that discovery be allowed to proceed irrespective of

              any LR 16.1 Pretrial Conference, and that any requirement of such

              Pretrial Conference to plan discovery before discovery may proceed is

              waived; and

        (7)   The Court orders that all discovery requests and responses thereto,

              and all third-party subpoenas and responses thereto, shall be

              expedited and completed no later than November 15, 2020.




                                           6
Motion to Consolidate and Expedite
        Date: November 9, 2020           Respectfully Submitted,

                                         /s/ Walter S. Zimolong, Esq.
                                         Walter S. Zimolong III, Esq.
                                         ZIMOLONG, LLC
                                         wally@zimolonglaw.com
                                         P.O. Box 552
                                         Villanova, PA 19085-0552
                                         Tele: (215) 665-0842

                                         Local Counsel for Plaintiffs

                                         James Bopp, Jr. (IN #2838-84)*
                                           jboppjr@aol.com
                                         True the Vote, Inc.
                                           Validate the Vote Project
                                         THE BOPP LAW FIRM, PC
                                         1 South Sixth St.
                                         Terre Haute, IN 47807-3510
                                         Telephone: 812/232-2434

                                         Anita Y. Milanovich (MT #12176)*
                                           Of Counsel
                                           aymilanovich@milanovichlaw.com
                                         MILANOVICH LAW, PLLC
                                         100 E. Broadway Street
                                         The Berkeley Room
                                         Butte, MT 59701
                                         Telephone: 406/589-6856

                                         Lead Counsel for Plaintiffs
                                         * Pro Hac Vice forthcoming




                                     7
Motion to Consolidate and Expedite
                                     Certificate of Service

        I hereby certify that on November 10, 2020, I caused the foregoing Motion to

be filed with the United States District Court for the Middle District of

Pennsylvania, Williamsburg Division, via the Court’s CM/ECF system.

        I also hereby certify that I caused the foregoing Motion to be served via email

upon:

Kathry Boockvar, ra-stlegaloffice@pa.gov

                                               /s/ Walter S. Zimolong III, Esq.
                                               Walter S. Zimolong III, Esq.
                                               Local Counsel for Plaintiffs




                                           8
Motion to Consolidate and Expedite
